DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 4-9 of US Application No. 16/587,809 are currently pending and have been examined.  
Claims 1, 2 and 4-9 are allowed. 

Response to Arguments
The previous non-statutory double patenting rejection of claims 1, 2 and 4-9 is withdrawn in consideration of the terminal disclaimer filed by Applicant. 

Allowable Subject Matter
Claims 1, 2 and 4-9 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Switkes et al. (US 2016/0054735 A1, “Switkes”) in view of Carleton (US 2014/0129075 A1).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record,
Switkes, discloses systems and methods for coordinating and controlling vehicles, for example heavy
trucks, to follow closely behind each other, or linking, in a convenient, safe manner and thus to save
significant amounts of fuel while increasing safety. In an embodiment, on-board controllers in each
vehicle interact with vehicular sensors to monitor and control, for example, relative distance, relative
acceleration/deceleration, and speed. Additional safety features in at least some embodiments include
providing each driver with one or more visual displays of forward and rearward looking cameras. Long-

to fleet managers or others.

Carleton discloses a system for controlling a group of vehicles as a whole in which each
individual member of the group receives telemetry from other members of the group or from the group as
a whole, and makes decisions regarding the setting and/or changing of local operating parameters based
on the received telemetry.

With respect to independent claim 1, Switkes taken either individually or in combination with other prior art of record fails to teach or suggest: combining the agent component of the vehicle with agent components of the other vehicles in the coalition to form a distributed agent system, wherein combining the agent component of the vehicle with the agent components of the other vehicles in the coalition to form a distributed agent system includes: receiving designation of one or more processing role of the distributed agent system and communicating with the other vehicle agent components regarding the role, the communicating with the other vehicle agent components regarding the role being authorized by a routing table indicative of dependency of the other vehicle agent components on the role.
.
Claims 2 and 4-9 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668